Citation Nr: 0915106	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  96-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis.

2.  Entitlement to service connection for chronic urticaria 
and dyshidrotic eczema.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

This case was remanded by the Board in November 1998, April 
2001, and July 2003 for further development.  Although the 
Board sincerely regrets the additional delay, the Board finds 
that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

When service treatment records, VA records, or records from 
another government agency are missing, VA has a heightened 
duty to satisfy the duty to assist.  Under such 
circumstances, VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's . . . records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
 
As an initial matter, the Board observes that the current 
claims file is a rebuilt folder because the original claims 
file has been lost.  However, the claims file has only been 
partially rebuilt.  

In this regard, the Board notes that previous Board remands 
dated November 1998, April 2001, and July 2003 refer to 
evidence that is not contained in the rebuilt folder.  
Missing evidence includes previous rating decisions, 
statement of the cases, supplemental statements of the cases, 
and related records; the Veteran's service treatment records; 
Social Security Administration (SSA) records; VA outpatient 
treatment records; VA examination reports, including a March 
1999 VA examination; and private medical treatment records 
from Dr. C. Elmonts of the University of Alabama, beginning 
January 1999, and from Morton Goldfarb, M.D., dates of 
treatment unknown.  

However, there is no evidence in the claims folder that the 
RO made any attempts to obtain such records when rebuilding 
the claims folder.  Further, more recent records, if they 
still exist, may be relevant to the Veteran's claim regarding 
the issues currently on appeal, but there are no indications 
that the RO has attempted to secure these documents.  

Because the records identified above are relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, make an express 
determination that further attempts to obtain them would be 
futile. 

Next, the Board previously requested that a VA examination 
and opinion be provided with regard to the Veteran's pending 
service connection claim, increased rating claim, and TDIU 
claim.  However, it is noted that the Veteran does not have a 
valid address on file and an attempt to schedule her for a VA 
examination has been unsuccessful.  

Given the Board's duty to provide the Veteran with a 
meaningful opportunity to submit to a VA examination on the 
issues on appeal, the Board finds that additional attempts 
should be made to determine her whereabouts.  Specifically, 
the RO should contact the United States Postal Service to 
determine her last known mailing address.  Any negative 
search result should be noted in the record.  

The Veteran should then be scheduled for an appropriate VA 
examination, in compliance to the extent possible with the 
Board's previous remand requests, with notice being mailed to 
her representative and all known addresses of record.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should conduct another search 
of its own facility in an attempt to 
locate the original claims file.  The 
correct claim number (as captioned in this 
decision) should be used in the search for 
the claims file. Documentation of the 
search efforts should be made and 
associated with the claims file.

2.  If the original claims file cannot be 
obtained, the RO should notify the Veteran 
and her representative and attempt to 
reconstruct all of the missing records to 
the extent possible.  

The RO's attempts to reconstruct the 
missing folder should include securing the 
missing evidence listed above, namely, 
previous rating decisions, statement of 
the cases, supplemental statements of the 
cases, and related records; the Veteran's 
service treatment records; SSA records; VA 
outpatient treatment records; VA 
examination reports, including a March 
1999 VA examination; and private medical 
treatment records from Dr. C. Elmonts of 
the University of Alabama and from Morton 
Goldfarb, M.D. 
 
Any negative search result should be noted 
in the record.   For all negative 
searches, the RO should make an express 
determination whether further attempts to 
obtain such information would be futile

3.  The RO should attempt to determine the 
Veteran's current address.  In this 
regard, the RO should contact the United 
States Postal Service to obtain a current 
address or identify her last-known 
address.  Any negative search result 
should be noted in the record.   

4.  If the Veteran is located, she should 
be scheduled for a VA examination in 
accordance with the Board's previous 
remands.  Notice of the examination should 
be mailed to all known addresses of record 
and to her representative.  The examiner is 
requested to include the following in the 
final report:  

a)  List the specific skin disorders with 
which the Veteran is currently diagnosed 
and describe the manifestations of the 
skin disorders in detail.  To the extent 
possible comment as to which 
manifestations may be attributable solely 
to the Veteran's service-connected atopic 
dermatitis and which manifestations may 
be attributed to her other nonservice-
connected disorders;

b)  Offer an opinion as to whether all 
of her skin disorders derive from a 
common etiology.  If not, it should be 
explained how any diagnosed skin 
disorders can be differentiated.  The 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed skin disorder for which the 
Veteran is not service-connected may be 
attributed to her period of service; 
 
c)  Evaluate the severity of the 
Veteran's current service-connected 
atopic dermatitis;

d)  Offer an opinion as to whether the 
Veteran's service-connected disabilities, 
alone, are so severe as to preclude 
substantially gainful employment.  

All opinions offered should be accompanied by 
a clear rationale consistent with the evidence 
of record.  The claims file or rebuilt claims 
folder should be reviewed in conjunction with 
such the examination.  

5.  Upon completion of the above, readjudicate 
the issues on appeal, with consideration of 
all evidence obtained since the issuance of 
the statement of the case in February 2009.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

